DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Response to Amendment
The amendment filed on 11/17/2021 is acknowledged. Accordingly, claims 1-14 and 25-31 have been cancelled, currently claims 15-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of U.S. Patent No. 10443827. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 15, Lax teaches a wireway and light fixture assembly (wireway and light fixture assembly, see claim 1, lines 1-2) comprising:
an outer perimeter wall (outer perimeter wall, see claim 1, line 3) defining an assembly interior (interior, see claim 1, line 3); 
the outer perimeter wall including a top wall (top wall, see claim 1, line 4), one sidewall (one sidewall of perimeter wall, see claim 15, line 2) and another sidewall (another sidewall of perimeter wall, see claim 15, line 2);
an LED light engine (LED light engine, see claim 1, line 5);
first and second wireways (first and second wireways, see claim 1, line 6) disposed within the assembly interior (see claim 1, line 6); 
the first wireway being connected to the one sidewall (see claim 15, line 2); 
the second wireway being connected to the another sidewall (see claim 15, line 2);
the first wireway being spaced apart from the second wireway ( since they run parallel to each other,see claim 15, lines 2-4); and
the LED light engine and the first and second wireways being disposed with portions of each of the first and second wireways being disposed between the LED light engine and the top wall (see claim 1, lines 7-9 and 14-16).

Lax does not explicitly teach The one sidewall is a left sidewall, and the another sidewall is a right sidewall;
However, Lax teaches a top wall and a perimeter wall, and that the first and second wireways are parallel to each other, thus one of ordinary skill would have recognized that since a perimeter wall must have at least two sidewalls (disclosed as parallel by Lax) in order to provide a perimeter for the top surface and support the first and second wireways.
Therefore, it would have been an obvious matter of design choice to select a number of parallel sidewalls as first and second sidewalls to provide a perimeter for the top wall and support the first and second wireways as taught by Lax, since the applicant has not disclosed that having a specific number of sidewalls solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with at least two of sidewalls that are parallel to each other as taught by Lax.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McCanless et al. (US 8789966 B2, hereinafter, “McCanless”).

Regarding claim 15, McCanless teaches a wireway and light fixture assembly ( light fixture 10 , see figures 6-7) comprising 
an outer perimeter wall (formed by a first end wall 62, a second end wall 64, first angled cover 65', second angled cover 65'’, and top wall not labeled but seen between 65’ and 65’’, see fig 6) defining an assembly interior (as expected from four rectangular walls and a top wall); 
the outer perimeter wall (62, 64, 65’, 65’’ and top wall) including a top wall (top wall), a left sidewall (65’), and a right sidewall (65’’);
an LED light engine (plurality of light emitting diodes, LEDs 200, see fig 8);
first and second wireways (first and second ballast enclosures 74' and 74’’, see fig 6) disposed within the assembly interior (as seen in fig 6); 
the first wireway (74’’) being connected to the left sidewall (65’); 
the second wireway (74’’) being connected to the right sidewall (65’’);
the first wireway (74’) being spaced apart (evident from fig 6) from the second wireway (74’’); and 
the LED light engine (200) and the first and second wireways (74’ 74’’) being disposed with portions of each of the first and second wireways (see side portions of 74’ and 74’’, better seen in figures 12 and 13) being disposed between the LED light engine (200) and the top wall (top wall, better seen in figures 12-13). 

Regarding claim 16, McCanless teaches wherein the first wireway (74’’) has at least one wireway wall (side wall of second closure plate 79'’, see fig 6) and a first wireway door (79’’) openable into the assembly interior (interior of 10) and the second wireway (74’) has at least one wireway wall (side wall of first closure plate 79’’, see fig 6) and a second wireway door (79’) openable into the assembly interior (interior of 10).

Regarding claim 20, McCanless teaches further comprising an LED power supply (LED driver 204, see fig 8) disposed within the assembly interior (interior of 10, better seen in fig 11).

Regarding claim 24, McCanless teaches wherein the first (74’’) and second wireways (74’) are spaced (evident from figure 6) from the top wall (top wall).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCanless in view of Kim et al. (US 9353931 B2, hereinafter, “Kim”).

Regarding claim 21-23, McCanless does not explicitly teach further comprising a third wireway connected to the left sidewall; the third wireway being disposed outside the assembly interior; and
further comprising a fourth wireway connected to the right sidewall; 
the fourth wireway being disposed outside the assembly interior, and
wherein the third wireway has at least one wireway wall and a wireway door openable from the side of the assembly and the fourth wireway has at least one wireway wall and a wireway door openable from the side of the assembly.
 
Kim teaches a wireway and light fixture assembly (lighting device 1, see figure 1) in the same field of endeavor (see col 1, lines 54-61) having an outer perimeter (see sidewalls of housing 100, see fig 1);
further comprising a third wireway (one passage through one 107, see fig 1) connected to the left sidewall (see one wall 100); the third wireway (one passage through one 107) being disposed outside the assembly interior (interior of 1); and

wherein the third wireway (the one passage through one 107) has at least one wireway wall (tab of 107) and a wireway door openable (since the tab is moved out or inwards, and thus a door) from the side of the assembly (1) and the fourth wireway (the another passage through one 107) has at least one wireway (tab of 107) wall and a wireway door (since the tab is moved out or inwards, and thus a door) openable from the side of the assembly (1).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the third and fourth wireways as taught by Kim into the teachings of McCanless in order to connect electrically the LED power supply to an external power supply. One of ordinary skill would have been motivated to make this modification provide access from the exterior to the interior of the device.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 17-19, although McCanless teaches a wireway and light fixture assembly as disclosed in claim 15, and wherein the LED light engine (200) is 
wherein the LED light engine is an edge-lit LED light engine; and
wherein, when the LED light engine is in the open position, the first wireway door is accessible without opening the second wireway door and the second wireway door is accessible without opening the first wireway door.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rashidi Hamid. (US 8360620 B1) discloses a wireway and light fixture assembly that provide access to electronics within the assembly via doors at the perimeter sidewalls.
Myers Richard. (US 20140313780 A1) discloses a wireway and light fixture assembly that provide openings at the sidewalls for wires to travel into the housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875